Patricia O. Alyarez, Justice,
concurring and dissenting,
Because I agree with the majority’s reasoning as to the insufficiency of the evidence to support the jury’s findings on Usurpation of Corporate Opportunity, Jury Question Number One, I concur with only that section of the majority’s opinion. I do not, however, concur with the majority’s judgment. Instead, I agree with the dissent’s conclusion that liability is based on the jury’s answers regarding Competition, Jury Question Number Two. I, therefore, join the dissent on Jury Question Number Two and its assessment of available remedies to be determined by the trial .court.